DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17, 22-27, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 44-45, and 51-52 of copending Application No. 16/304,630 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims are either anticipated by, or would have been obvious over, the reference claim(s).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in claims 30, 44-45, and 51-52 of the reference application.  That is, claims 30, 44-45, and 51-52 of the reference application fall entirely within the scope of claims 17, 22-27, and 29 or, in other words, claims 17, 22-27, and 29 are anticipated by claims 30, 44-45, and 51-52 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 18, 21, 31, and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 44-45, and 51-52 of copending Application No. 16/304,630 in view of Shimizu, Satoshi, et al. "Inhibition of autophagy potentiates the antitumor effect of the multikinase inhibitor sorafenib in hepatocellular carcinoma." International journal of cancer 131.3 (2012): 548-557 (Shimizu).
The claims of the reference application differ from the instantly claimed invention in that the reference application does not read upon administering a composition including Chloroquine or sorafenib; however, these deficiencies would have been obvious in view of the teachings of Shimizu for the reason(s) as set forth herein below.
This is a provisional nonstatutory double patenting rejection.
Claims 19, 30, 32, and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 44-45, and 51-52 of copending Application No. 16/304,630 in view of Banerji, Biswadip, et al. "Conformation and cytotoxicity of a tetrapeptide constellated with alternative D-and L-proline." Rsc Advances 2.17 (2012): 6744-6747 (Banerji).
The claims of the reference application differ from the instantly claimed invention in that the reference application does not read upon administering a composition including a proline oligomer or free proline; however, these deficiencies would have been obvious in view of the teachings of Banerji for the reason(s) as set forth herein below.
This is a provisional nonstatutory double patenting rejection.
Claims 20 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 44-45, and 51-52 of copending Application No. 16/304,630 in view of Locigno, Roberto, and Vincent Castronovo. "Reduced glutathione system: role in cancer development, prevention and treatment." International journal of oncology 19.2 (2001): 221-236 (Locigno).
The claims of the reference application differ from the instantly claimed invention in that the reference application does not read upon administering a composition including glutathione or oligomers of glutathione; however, these deficiencies would have been obvious in view of the teachings of Locigno for the reason(s) as set forth herein below.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The text “a condition selected from one of Fibrolamellar carcinoma. Cholangiocarcinoma, Angiosarcoma, or Hepatoblastoma” reads upon an improper Markush group. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively.  For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17, 22-27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. J. Nat. Prod. (2004), Vol. 67, pages 5-9 (Jin); Yang et al. J. Agric. Food Chem. (2010), Vol. 58, pages 5806-5814 (Yang); Guo et al. Asian Journal of Chemistry (2014), Vol. 26, pages 4615-4618 (Guo); and Zhu et al. Clinical Cancer Research (2013), Vol. 19, pages 920-928 (Zhu) in combination.
Claim 17, 22-27, and 29 are drawn to a method of treating a patient diagnosed with liver cancer or impeding the growth of a liver cancer tumor comprising administering to the patient a pharmaceutical composition containing a pharmaceutically effective amount of Uttroside B, wherein the pharmaceutically effective amount of Uttroside B is sufficient to treat the liver cancer.
Jin teaches that the genus Polianthes, comprising about 12 species, is native to Mexico (page 5). Polianthes tuberosa L. (Agavaceae), a well-known ornamental plant, is widely cultivated in the south of the People’s Republic of China. Its flowers are used as high-class flavor and the tubers as a Chinese folk medicine used for the treatment of acute infectious diseases and pyrogenic inflammations. Search for bioactive saponins from P. tuberosa has led to the isolation of six new steroid glycosides – two  spirostanols, polianthosides B and C (1, 2), and four furostanols, polianthosides D-G (3-6) – together with eight known saponins (7-14) from the fresh tubers. 

    PNG
    media_image1.png
    212
    360
    media_image1.png
    Greyscale

The cytotoxic activities of 1-14 against HeLa cells are also reported. Compounds 1-14 were tested for in vitro cytotoxicity against HeLa cells (page 7). The IC50 values are listed in Table 3. 

    PNG
    media_image2.png
    180
    489
    media_image2.png
    Greyscale

Regarding cytotoxicity studies, Jin further teaches the samples (e.g., Uttroside B) in a DMSO solution (e.g., a pharmaceutically acceptable carrier).
Thus, Jin teaches 26-O--D-glucopyranosyl-(25R)-5-furost-3,22,26-triol 3-O--D-glucopyranosyl-(1→2)-[-D-xylopyranosyl-(1→3)]--D-glucopyranosyl-(1→4)--D-galactopyranoside (14) which reads upon Uttroside B. Jin teaches a composition comprising Uttroside B and DMSO. Jin further teaches in vitro cytotoxicity of Uttorside B against HeLa cells.
Jin differs from the instantly claimed invention in that 1) Jin does not explicitly teach or exemplify the treatment of a patient diagnosed with liver cancer comprising administering Uttroside B; and 2) Jin does not explicitly teach or exemplify Uttroside B in the instantly claimed concentration range(s); however, these deficiencies would have been obvious in view of the teachings of Yang, Guo, and Zhu in combination.
Yang teaches that Solanum nigrum L. (SN) is a native plant abundantly grown in Asia and used as a medical herb in China and India (page 5806). It was shown that SN exhibited anti-inflammation effects and protected hepatic cells from CCl4-induced damage. Administration of fruit extracts from SN significantly reduced gastric lesions and promoted the healing of gastric ulcers. Recently, many reports have demonstrated the anticancer potential of various components derived from SN. Ethanol extracts of SN significantly triggered the apoptosis of human breast cancer cells. A 150 kDa glycoprotein isolated from SN induced apoptosis of HT-29 and Hep3B cell lines. Administration of polysaccharides and alkaloids derived from SN inhibited tumor formation in mice bearing cancer cells. Lin et al. had revealed that HepG2 cells underwent autophagy in the presence of SN extracts. Yang further teaches that it was demonstrated that SN extracts (SNE) inhibited the proliferation of hepatocellular carcinoma (HCC) cells.
Guo teaches the extraction of Uttorside B from Solanum nigrum Linn (Abstract).
Zhu showed that GC33 could be safely administered in patients with advanced HCC in this study (page 927). Meaningful drug concentrations predicted from animal studies could be reached at the doses tested following weekly infusion of 5 to 20 mg/kg of GC33. Dose schedule at 10 mg/kg/wk would consistently achieve a trough level of GC33 above 30 mg/mL and serves as a basis for future dose selection. Preliminary evidence for a potential antitumor activity was observed in patients with high expression of the target protein GPC3 in their tumors. The study has provided the initial clinical experience and rationale for further developing GC33 in advanced HCC with GPC3 expression signature.
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, the references may be combined to show obviousness because Jin, Yang, and Guo are drawn to steroidal glycosides. Zhu is drawn to the treatment of HCC. They are from the same field of endeavor, and/or are reasonably pertinent to a method of treating a patient diagnosed with liver cancer comprising administering a pharmaceutically effective amount of Uttroside B sufficient to treat the liver cancer.
 In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to administer a pharmaceutical composition comprising Uttroside B to a subject identified as having a liver cancer (e.g., hepatocellular carcinoma (HCC)). One would have been motivated to do so in view of Yang’s teaching that extracts of Solanum nigrum L. (SN) inhibited the proliferation of HCC cells and Guo’s teaching of the extraction of Uttroside B from SN. One would have had a reasonable expectation of success in view of Jin’s disclosure of the cytotoxicity of in vitro Uttroside B against HeLa cells and Yang’s teaching that extracts of Solanum nigrum L. (SN) inhibited the proliferation of HCC cells.
Regarding the clause(s) “wherein the pharmaceutically effective amount of Uttroside B is sufficient…liver cancer cells”, “wherein the Uttroside B has an in vitro concentration…and 2 mM”, “wherein the Uttroside B has an in vitro concentration…and 1.32 mM”, “wherein the Uttroside B has an in vitro concentration…and 1.05 mM”, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. A “wherein” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04.
Further, generally differences in concentration/dosage regimen will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration/dosage regimen is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, as evidenced by Jin, Uttroside B was recognized in the art as being cytotoxic in vitro against HeLa cells. Jin teaches that Uttroside B has a IC50 of 18.83 g/mL. Provided this information, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the concentration/dosage regimen of Jin to arrive at the instantly claimed concentration/dosage regimen. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
All of the instant limitations are taught by the combination of Jin, Yang, Guo, and Zhu. A person of ordinary skill in the art would have had a reason to combine the teachings of Jin, Yang, Guo, and Zhu. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Jin, Yang, Guo, and Zhu. Thus, claims 17, 22-27, and 29 would have been obvious based on the preponderance of the evidence.
Claim(s) 18, 21, 31, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. J. Nat. Prod. (2004), Vol. 67, pages 5-9 (Jin); Yang et al. J. Agric. Food Chem. (2010), Vol. 58, pages 5806-5814 (Yang); Guo et al. Asian Journal of Chemistry (2014), Vol. 26, pages 4615-4618 (Guo); and Zhu et al. Clinical Cancer Research (2013), Vol. 19, pages 920-928 (Zhu) in combination as applied to claims 17, 22-27, and 29 above, and further in view of Shimizu, Satoshi, et al. "Inhibition of autophagy potentiates the antitumor effect of the multikinase inhibitor sorafenib in hepatocellular carcinoma." International journal of cancer 131.3 (2012): 548-557 (Shimizu).
The combination of Jin, Yang, Guo, and Zhu differs from the instantly claimed invention in that said combination does not teach administering a composition including Chloroquine or sorafenib; however, these deficiencies would have been obvious in view of the teachings of Shimizu.
Shimizu teaches that multikinase inhibitor sorafenib inhibits proliferation and angiogenesis of tumors by suppressing the Raf/MEK/ERK signaling pathway and VEGF receptor tyrosine kinase (Abstract). It significantly prolongs median survival of patients with advanced hepatocellular carcinoma (HCC). To examine the mechanisms underlying the relative resistance in HCC, Shimizu investigated the role of autophagy, an evolutionarily conserved self-digestion pathway, in hepatoma cells in vitro and in vivo. Sorafenib treatment led to accumulation of autophagosomes as evidenced by conversion from LC3-I to LC3-II observed by immunoblot in Huh7, HLF and PLC/PRF/5 cells. This induction was due to activation of autophagic flux, as there was further increase in LC3-II expression upon treatment with lysosomal inhibitors, clear decline of the autophagy substrate p62, and an mRFP-GFP-LC3 fluorescence change in sorafenib-treated hepatoma cells. Sorafenib inhibited the mammalian target of rapamycin complex 1 and its inhibition led to accumulation of LC3-II. Pharmacological inhibition of autophagic flux by chloroquine increased apoptosis and decreased cell viability in hepatoma cells. siRNA-mediated knockdown of the ATG7 gene also sensitized hepatoma cells to sorafenib. Finally, sorafenib induced autophagy in Huh7 xenograft tumors in nude mice and coadministration with chloroquine significantly suppressed tumor growth compared with sorafenib alone.
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, Shimizu may be combined the combination of Jin, Yang, Guo, and Zhu to show obviousness because Shimizu is drawn to the treatment of HCC. They are from the same field of endeavor, and/or are reasonably pertinent to a method of treating a patient diagnosed with liver cancer comprising administering a pharmaceutically effective amount of Uttroside B sufficient to treat the liver cancer.
In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to include Chloroquine and/or sorafenib in the composition Jin as Uttroside B, Chloroquine, and sorafenib were known in the art to be useful in treating liver cancer (e.g., HCC). Use of materials in combination, each of which is known to function for intended purpose, is generally held to be prima facie obvious as the idea of combining them flows logically from their having been individually taught in the prior art. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Thus, one of ordinary skill in the art would have expected that a combination of Uttroside B and Chloroquine or sorafenib would be useful in the treatment of a liver cancer.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
All of the instant limitations are taught by the combination of Jin, Yang, Guo, Zhu, and Shimizu. A person of ordinary skill in the art would have had a reason to combine the teachings of Jin, Yang, Guo, Zhu, and Shimizu. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Jin, Yang, Guo, Zhu, and Shimizu. Thus, claims 18, 21, 31, and 34 would have been obvious based on the preponderance of the evidence.
Claim(s) 19, 30, 32, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. J. Nat. Prod. (2004), Vol. 67, pages 5-9 (Jin); Yang et al. J. Agric. Food Chem. (2010), Vol. 58, pages 5806-5814 (Yang); Guo et al. Asian Journal of Chemistry (2014), Vol. 26, pages 4615-4618 (Guo); and Zhu et al. Clinical Cancer Research (2013), Vol. 19, pages 920-928 (Zhu) in combination as applied to claims 17, 22-27, and 29 above, and further in view of Banerji, Biswadip, et al. "Conformation and cytotoxicity of a tetrapeptide constellated with alternative D-and L-proline." Rsc Advances 2.17 (2012): 6744-6747 (Banerji).
The combination of Jin, Yang, Guo, and Zhu differs from the instantly claimed invention in that said combination does not teach administering a composition including a proline oligomer or free proline; however, these deficiencies would have been obvious in view of the teachings of Banerji.
Banerji teaches the cytotoxicity of proline-containing tetrapeptide against HCC (e.g., Hep G2). See Abstract.
In the instant case, Banerji may be combined the combination of Jin, Yang, Guo, and Zhu to show obviousness because Banerji is drawn to the treatment of HCC. They are from the same field of endeavor, and/or are reasonably pertinent to a method of treating a patient diagnosed with liver cancer comprising administering a pharmaceutically effective amount of Uttroside B sufficient to treat the liver cancer.
In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to include a proline oligomer or free proline in the composition Jin as Uttroside B and proline containing peptides were known in the art to be useful in treating liver cancer (e.g., HCC). Use of materials in combination, each of which is known to function for intended purpose, is generally held to be prima facie obvious as the idea of combining them flows logically from their having been individually taught in the prior art. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Thus, one of ordinary skill in the art would have expected that a combination of Uttroside B and a proline oligomer or free proline would be useful in the treatment of a liver cancer.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
All of the instant limitations are taught by the combination of Jin, Yang, Guo, Zhu, and Banerji. A person of ordinary skill in the art would have had a reason to combine the teachings of Jin, Yang, Guo, Zhu, and Banerji. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Jin, Yang, Guo, Zhu, and Banerji. Thus, claims 19, 30, 32, and 35 would have been obvious based on the preponderance of the evidence.
Claim(s) 20 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. J. Nat. Prod. (2004), Vol. 67, pages 5-9 (Jin); Yang et al. J. Agric. Food Chem. (2010), Vol. 58, pages 5806-5814 (Yang); Guo et al. Asian Journal of Chemistry (2014), Vol. 26, pages 4615-4618 (Guo); and Zhu et al. Clinical Cancer Research (2013), Vol. 19, pages 920-928 (Zhu) in combination as applied to claims 17, 22-27, and 29 above, and further in view of Locigno, Roberto, and Vincent Castronovo. "Reduced glutathione system: role in cancer development, prevention and treatment." International journal of oncology 19.2 (2001): 221-236 (Locigno).
The combination of Jin, Yang, Guo, and Zhu differs from the instantly claimed invention in that said combination does not teach administering a composition including glutathione or oligomers of glutathione; however, these deficiencies would have been obvious in view of the teachings of Locigno.
Locigno teaches that in a model of aflatoxin Bl-induced hepatocellular carcinoma in rat administration of high-dose of glutathione (GSH) produced a significant tumor volume reduction and decreased the mortality rate (page 229). Liver reparation was enhanced and normal histological hepatic aspect was practically retrieved.
In the instant case, Locigno may be combined the combination of Jin, Yang, Guo, and Zhu to show obviousness because Banerji is drawn to the treatment of HCC. They are from the same field of endeavor, and/or are reasonably pertinent to a method of treating a patient diagnosed with liver cancer comprising administering a pharmaceutically effective amount of Uttroside B sufficient to treat the liver cancer.
In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to include glutathione or oligomers of glutathione in the composition Jin as Uttroside B and glutathione were known in the art to be useful in treating liver cancer (e.g., HCC). Use of materials in combination, each of which is known to function for intended purpose, is generally held to be prima facie obvious as the idea of combining them flows logically from their having been individually taught in the prior art. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Thus, one of ordinary skill in the art would have expected that a combination of Uttroside B and glutathione or oligomers of glutathione would be useful in the treatment of a liver cancer.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
All of the instant limitations are taught by the combination of Jin, Yang, Guo, Zhu, and Locigno. A person of ordinary skill in the art would have had a reason to combine the teachings of Jin, Yang, Guo, Zhu, and Locigno. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Jin, Yang, Guo, Zhu, and Locigno. Thus, claims 20 and 33 would have been obvious based on the preponderance of the evidence.

Conclusion
Claims 17-35 are pending. Claims 17-35 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/